i          i         i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00198-CV

                                            Maria MEDINA,
                                               Appellant

                                                    v.

                         Randall Howard BENDELE and Benke Septic Systems,
                                            Appellees

                      From the 38th Judicial District Court, Uvalde County, Texas
                                  Trial Court No. 06-08-25,379-CV
                          Honorable Mickey R. Pennington, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 1, 2008

DISMISSED

           The parties have filed a joint motion to dismiss the appeal. Therefore, the motion is granted

and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(2), 43.2(f). Costs of the appeal are taxed

against the parties who incurred them.

                                                         PER CURIAM